Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 3, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150616(88)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CRAIG HECHT,                                                                                Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 150616
  v                                                          COA: 306870
                                                             Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of amicus curiae the Department of
  Attorney General to participate in oral argument by sharing seven minutes of defendant-
  appellant’s allotted time for argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 3, 2016